ITEMID: 001-91934
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF TOIVE LEHTINEN v. FINLAND (NO. 2)
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 5. The applicant was born in 1944 and lives in Tampere. He was the principal partner in a construction company, Toprakenne Ky Toive Lehtinen (limited partnership), which was wound-up in 1991.
6. On 8 May 1995 the SSP Bank (hereinafter “SSP”) initiated civil proceedings to enforce various debts against the applicant. The applicant was summoned on 17 May 1995. Subsequently the applicant filed a counter-claim, which was eventually joined to the original claim on 5 January 1996.
7. Between 4 December 1995 and 28 May 1998 a total of ten preparatory hearings and three main hearings were organised.
8. During the same period the District Court issued six partial decisions. The decisions concerned requests to grant the applicant free legal aid, to dismiss the opposing legal counsel, to declare the trial material classified, to declare one claim inadmissible, to relieve the applicant’s counsel of his tasks and to order the claimant to provide certain documents as evidence.
9. On 24 June 1998 the District Court gave its judgment, ordering the applicant to pay some 1,487,603 euros (EUR) with interest to SSP and dismissing all of the applicant’s counter-claims.
10. In his appeal the applicant challenged the judgment in its entirety as well as the earlier decisions of the District Court not to dismiss the opposing counsel and the refusal to order the claimant to produce certain documents as evidence. He requested that the case be remitted to the District Court and that an oral hearing be held before the Court of Appeal (hovioikeus, hovrätten) with regard to the missing documents or – if the case was not remitted – with regard to the entire case. He further requested that he be exempted from paying SSP’s legal fees or at least the value-added tax (VAT) on the fees. He also requested reimbursement of his own legal fees.
11. On 30 November 1999 the Court of Appeal remitted the case to the District Court, ordering SSP to provide three specified documents (minutes from various board meetings) at the hearing before the District Court and allowing the applicant to provide some additional evidence which had previously been refused by the District Court.
12. The proceedings became pending before the District Court on 27 March 2000. Between 31 May 2000 and 26 March 2001 a total of three preparatory hearings and five main hearings were organised.
13. On 6 September 2000 the District Court ordered SSP to provide various additional documents, including the above-mentioned ones. All but two of the requested documents were provided on 30 October 2000. The missing documents were no longer in the possession of SSP or they had not been found.
14. On 5 June 2001 the District Court decided on the case for the second time, finding that the examination of the previously presented evidence, the new evidence and the new hearing of all the witnesses did not give rise to any new conclusions. The judgment was essentially the same as the one given in the first set of proceedings.
15. In his appeal the applicant requested that the judgment be quashed, that an oral hearing be held, and that he be exempted from paying SSP’s legal fees or at least the VAT thereon. He also requested reimbursement of his own legal fees. In the addendum to his appeal he requested the Court of Appeal to order the missing documents to be provided and to remit the case again to the District Court since the judgment did not specify the new evidence nor address the issue of changed witness statements. He also claimed that the judge had been biased.
16. On 21 February 2003 the Court of Appeal dismissed the applicant’s request to have the case remitted again to the District Court and held that it was plausible that the missing documents were not in the possession of SSP. It further found that the judge in question had not been biased and that there was no indication that the new evidence had not been taken into consideration. In regard to the latter, the Court of Appeal added that, in any event, the relevant witnesses would be heard again.
17. After having held an oral hearing over four days the Court of Appeal upheld the decision of the District Court on 25 September 2003. The applicant was exempted from paying VAT on the legal fees incurred before the Court of Appeal, but the court held that since he had not requested an exemption before the District Court, the exemption did not apply to legal fees incurred at that stage.
18. On 24 June 2004 the Supreme Court (korkein oikeus, högsta domstolen) granted leave to appeal with regard to the issue of exemption from the payment of VAT on the legal fees incurred before the District Court. Leave to appeal was refused as regards the remainder of the case.
19. On 18 March 2005 the Supreme Court gave its judgment on the VAT exemption.
VIOLATED_ARTICLES: 6
